Citation Nr: 0528858	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for a low back 
disability (degenerative disc disease of the lumbar spine).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to May 
1999, and from October 2001 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that awarded service connection and a 10 
percent rating for a low back disability (degenerative disc 
disease of the lumbar spine), effective September 21, 2002.  
In June 2005, the veteran testified before the Board at a 
hearing that was held at the RO.  The veteran disagreed with 
the initial rating assigned to her low back disability and 
this appeal ensued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on her part.


REMAND

The veteran contends that her service-connected lumbar spine 
disability is more severe than the current 10 percent 
evaluation reflects.  

The Board notes that during the pendency of the veteran's 
appeal, the criteria used to evaluate disabilities involving 
the spine were twice revised, effective September 23, 2002; 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Here, 
the veteran has not been advised of the changes made to the 
rating criteria.  The various statements of the case sent to 
the veteran do not include the changes made to the rating 
criteria used to evaluate the extent of her spine-related 
disability, and accordingly do not include a comparative 
analysis of the veteran's disability evaluation under the new 
criteria and the old.  

The Board notes that the veteran in this case has not yet 
been afforded a VA examination.  Accordingly, the evidence on 
record does not contain the medical evidence required for a 
comparative analysis of the veteran's disability under the 
new criteria and the old.  Therefore, the veteran should be 
afforded a VA examination that evaluates the veteran's 
symptomatology in terms pertinent to the rating criteria that 
were in effect when the veteran filed her appeal, as well as 
the rating criteria as amended during the pendency of the 
appeal.  The Board notes that while the veteran's claim was 
filed in October 2002, the effective date of her service 
connection is September 21, 2002, two days prior to the date 
the first changes to the criteria used to evaluate 
disabilities involving the spine took effect.  Therefore, the 
criteria in effect prior to September 23, 2002 are applicable 
in this case, in addition to those changes in the rating 
criteria made subsequently.

The Board also notes that VA has not satisfied its duty to 
assist the veteran in obtaining private evidence necessary to 
substantiate her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In June 2005, the veteran testified that she 
received treatment related to her spine disability from Dr. 
Patrick Harrison, a private chiropractor, from October 2000 
through July 2003.  It appears that records dated from 
October 2000 to September 2001 have been associated with the 
claims folder, but that later records have not yet been 
obtained.  Because VA is on notice that there are additional 
records that may be applicable to the veteran's claim, these 
records should be obtained.  If possible, the veteran herself 
is asked to obtain these records and submit them to VA in 
order to expedite the process.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated her for low back 
problems since September 2002 that VA 
does not already have.  Then, obtain 
copies of the related medical records 
which are not already in the claims 
folder.

2.  Schedule the veteran for an 
examination of the spine, to determine 
the current severity of her service-
connected lumbar spine disability.  The 
claims folder, along with any 
additional evidence obtained, should be 
made available to the examiner for 
review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.71(a) (2001); 38 C.F.R. § 
4.71(a) (2002); 38 C.F.R. § 4.71(a) 
(2003).

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased initial rating for a 
lumbar spine disability.  If further 
action remains adverse to the veteran, 
provide the veteran and her 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

